Citation Nr: 0734683	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  07-12 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to VA compensation under 38 U.S.C.A. § 1151 for a 
severe burn injury to the right leg.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1952 to May 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the claim for entitlement 
to VA compensation under 38 U.S.C.A. § 1151.  

In October 2007, the veteran's motion to advance the case on 
the docket due to his advanced age was granted by the Board 
pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2007).  


FINDING OF FACT

The evidence of record establishes that the severe burn 
injury to the veteran's right leg occurred while he was 
undergoing training pursuant to VA's authorization of 
education and training allowance under Title II, Public Law 
550.  


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 
U.S.C.A. § 1151 for a severe burn injury to the right leg 
have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 
C.F.R. § 3.361 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to compensation 
pursuant to 38 U.S.C.A. § 1151 for a severe burn injury to 
his right leg injury sustained while undergoing education and 
training at Wesley Christian Sawmill in Pikeville, Tennessee.  
He asserts that the education and training at the sawmill was 
made pursuant to his receipt of VA educational benefits for 
an apprenticeship program, and further contends that the 
program is analogous to a VA Vocational Rehabilitation 
program such that it is subject to the provisions of 
38 U.S.C.A. § 1151.  See January 2007 VA Form 21-4138; April 
2007 VA Form 9; September 2007 written brief presentation.  

In pertinent part, compensation is payable under 38 U.S.C.A. 
§ 1151 for a qualifying additional disability if the 
disability was proximately caused by the provision of 
training and rehabilitation services by VA as part of an 
approved rehabilitation program under 38 U.S.C. Chapter 31, 
or by participation in a program (known as "compensated work 
therapy program") under 38 U.S.C.A. § 1718 (therapeutic and 
rehabilitative activities).  38 U.S.C.A. § 1151(a)(2) (West 
2002).  

To establish that the provision of training and 
rehabilitation services or a compensated work therapy program 
proximately caused a veteran's additional disability, it must 
be shown that the veteran's participation in an essential 
activity or function of the training, services, or 
compensated work therapy program provided or authorized by VA 
proximately caused the disability.  The veteran must have 
been participating in such training, services, or compensated 
work therapy program provided or authorized by VA as part of 
an approved rehabilitation program under 38 U.S.C. Chapter 31 
or as part of a compensated work therapy program under 38 
U.S.C. § 1718.  It need not be shown that VA approved that 
specific activity or function, as long as the activity or 
function is generally accepted as being a necessary component 
of the training, services, or compensated work therapy 
program that VA provided or authorized.  38 C.F.R. § 3.361 
(2007).

The evidence of record establishes that a VA Authorization of 
Education and Training Allowance established that the veteran 
would undergo customized job training (CJT) to become a 
sawyer at the Wesley Christian Sawmill.  The veteran 
commenced training on December 19, 1955, went through three 
periodic reductions of his allowance between April 1956 and 
December 1956, and completed the program on April 18, 1957.  
This authorization was made pursuant to Title II, Public Law 
550.  See VA Form VB 7-1997.  

The evidence of record further establishes that the veteran 
was admitted to the VA Hospital in Nashville, Tennessee on 
January 12, 1956 with burns of the right lower extremity.  
The clinical records associated with this admission reveal 
that the veteran had spilled some kerosene on his right pants 
leg on December 31, 1955, which had accidentally ignited and 
burned the distal two-thirds (2/3) of the right lower 
extremity.  The veteran was treated by his local doctor by 
the use of penicillin shots, penicillin tablets and dressing, 
but was admitted to the VA hospital due to debridement and 
moderate bleeding.  He subsequently underwent debridement and 
dressing on January 27, 1956 and skin grafting on February 1, 
1956.  See VA Form 10-2593; clinical records.  

In the present case, there is no objective evidence that at 
the time of the injury the veteran was participating in VA 
training and rehabilitation services as part of an approved 
rehabilitation program under 38 U.S.C. Chapter 31, or in a 
compensated work therapy program under 38 U.S.C.A. § 1718.  
Rather, VA had authorized an education and training allowance 
under Title II, Public Law 550 in order for the veteran to 
undergo training to become a sawyer.  See VA Form VB 7-1997.  

The Board acknowledges the veteran's contention that this 
program is analogous to a VA Vocational Rehabilitation 
program and, as such, should be subject to the provisions of 
38 U.S.C.A. § 1151.  The regulations pertaining to 
compensation under 38 U.S.C.A. § 1151, however, specifically 
delineate in which circumstances a veteran will be 
compensated, and in the absence of evidence that the veteran 
was participating in VA training and rehabilitative services 
under 38 U.S.C. Chapter 31 or in a compensated work therapy 
program under 38 U.S.C.A. § 1718 at the time he suffered a 
burn injury to his right leg, entitlement to compensation 
under 38 U.S.C.A. § 1151 is not warranted and the claim must 
be denied.  

The Board also points out that the purpose of Title II, 
Public Law 550, was to provide vocational readjustment and 
restore lost education opportunities to those whose 
educational or vocational ambitions were interrupted by 
reason of active service; whereas, the purpose of VA 
vocational rehabilitation under chapter 31 is to enable 
veterans with service-connected disabilities to become 
employable.  See 38 U.S.C.A. § 3100 (West 2002); 38 U.S.C. 
§ 901 (West 1952).

Where the law and not the evidence is dispositive, the claim 
should be denied due to the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because 
the veteran was not participating in VA training and 
rehabilitation services as part of an approved rehabilitation 
program under 38 U.S.C. Chapter 31 or in a compensated work 
therapy program under 38 U.S.C.A. § 1718, he is not legally 
entitled to compensation under 38 U.S.C.A. § 1151.  Thus, the 
claim must be denied.

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Section 5103 notice was provided to the veteran in an October 
2006 letter, which advised him of the necessary evidence to 
substantiate a claim for compensation under 38 U.S.C.A. 
§ 1151, that the RO would assist him in obtaining additional 
information and evidence, and of the responsibilities on both 
his part and VA's in developing the claim; he was also asked 
to send any evidence in his possession that pertains to his 
claim.  As such, VA fulfilled its notification duties.  
Quartuccio, 16 Vet. App. At 187.  The veteran was also 
provided notice of the appropriate disability rating and 
effective date of any grant of service connection in an 
attachment to the March 2007 statement of the case (SOC).  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been 
met, as the veteran's private and VA treatment records, to 
include records associated with his January 1956 admission to 
the VA Hospital in Nashville, Tennessee, have been associated 
with the claims folder.  Records related to VA's 
authorization of education and training allowance have also 
been acquired, and the record does not suggest the existence 
of additional, pertinent evidence that has not been obtained.  
The veteran stated in October 2006 that he had no other 
information or evidence to submit.

Further, as the veteran is requesting benefits for which he 
is not entitled as a matter of law, the duty to assist does 
not apply.  38 C.F.R. § 3.159(d)(3).  As to VA's duty notify, 
it does not affect matters on appeal when the facts are not 
in dispute and the law is dispositive.  See Mason v. 
Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); VAOPGCPREC 5-04 (2004).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to compensation for severe burn injury to the 
right leg pursuant to 38 U.S.C.A. § 1151 is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


